DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matori (US 2018/0361947).
Regarding claim 1, Matori discloses a camera fitting structure (paragraph [30] (in fig.1, Matori discloses an assembly 3 comprises a sensor/camera portion 2 and the sensor bracket 1) comprising: 
a camera (paragraph [30] (in fig.1, Matori discloses an assembly 3 comprises a sensor/camera portion 2 and the sensor bracket 1) that includes an anchored portion and that detects peripheral information related to peripheral of a vehicle (paragraph [52], in fig.9, Matori discloses element 2 is a sensor or camera portion, and elements 14 on the right and left side are the anchored portions and that in paragraph [33], in fig.3, Matori discloses elements 14 are engaging protrusions 14 located on sensor 2, and that Matori’s elements 14 are similar to Applicant's paragraph [24] and fig.2, elements 27 which are described to be "anchored portions" protruding from camera module or onboard camera device 20); and 
a bracket that is attached to a vehicle upper side of an inner face of a front windshield (paragraph [31], Matori discloses camera assembly 3 is attached to an inner surface of the glass windshield for holding the camera assembly 3 in place to permit the lens section 10 of sensor/camera 2, and that the lens section 10 is directed to the front section of a vehicle in front of the windshield, and wherein .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matori (US 2018/0361947) in view of Wang (US 2019/0007591).
Regarding claim 2, Matori does not disclose further comprising: an angle-of-view hood member that is provided at the bracket and that is disposed at a vehicle front and lower side of a lens of the camera; and a locking mechanism that is provided at the angle-of-view hood member and that locks such that the anchored portion does not separate from the anchor portion.  
However, Wang teaches an angle-of-view hood member that is provided at the bracket and that is disposed at a vehicle front and lower side of a lens of the camera (paragraph [130], Wang discloses a 
Regarding claim 5, Matori does not disclose wherein the bracket includes a projecting tab that is inserted into a guide portion of the angle-of-view hood member from a vehicle front side. 
However, Wang teaches the bracket includes a projecting tab that is inserted into a guide portion of the angle-of-view hood member from a vehicle front side (paragraph [121], Matori discloses locking tab 312c is implemented for inserting into a portion that is to be guided to be locked for locking the shield portion 362 of the bracket 360, with the field of view through or across the pocket 362a and through the aperture 380 at the windshield W; paragraph [136], Matori discloses a light shield or angle-of-view hood .
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488